    Case: 1:18-cv-03385 Document #: 59 Filed: 06/19/20 Page 1 of 4 PageID #:298




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TOMMY R. ORTIZ,                                    )
                                                   )
               Plaintiff,                          )   No. 18 CV 3385
                                                   )
       v.                                          )
                                                   )
WILLIAM EPPERSON, et al.,                          )   District Judge Edmond E. Chang
                                                   )
               Defendants.                         )

            DEFENDANTS EPPERSON AND ZUBIK’S REPLY IN SUPPORT OF
                         THEIR MOTION TO DISMISS

       According to Plaintiff, the mere allegation that, upon information and belief, Defendants

Zubik and Epperson coordinated an allegedly retaliatory search of Plaintiff’s person and cell is

sufficient to subject both those defendants to a lawsuit—despite the fact that Plaintiff’s Second

Amended Complaint contains no factual allegations linking either Defendant to the search itself.

Plaintiff fails to adequately allege personal involvement in the alleged constitutional deprivation

on the part of either of these Defendants, and his claims against these Defendants should be

dismissed accordingly.

       Plaintiff’s reliance on bare speculation that Defendants Epperson and Zubik coordinated a

search is insufficient to establish the personal involvement of either defendant without at least

some plausible additional factual allegations. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556–

57 (2007) (mere allegation of parallel conduct and “bare assertion of conspiracy” insufficient

allegations in context of claim under § 1 of the Sherman Act); see also Redd v. Nolan, 663 F.3d

287, 292 (7th Cir. 2011) (plaintiff’s allegation that defendants “individually and/or in a conspiracy,

intentionally interfered” with her employment was insufficient where there was no allegations

supporting conspiratorial agreement or improper complicity). Here, there are no supporting
    Case: 1:18-cv-03385 Document #: 59 Filed: 06/19/20 Page 2 of 4 PageID #:299




allegations giving rise to a reasonable inference that Defendants Epperson and Zubik coordinated

the allegedly retaliatory search at issue: no allegations that either Defendant oversaw the search,

ordered the search, met with other individuals about the search, or even an allegation that either

Defendant knew about the search.

       Moreover, Plaintiff does not address the Defendants’ argument that the retaliation claims

allowed to proceed past the motion to dismiss stage in cases cited by the Defendants were made

against individuals that were alleged to have participated in the retaliatory action. In Gardunio, for

instance, the plaintiff alleged that the defendants in that case “falsely arrested and maliciously

prosecuted the Plaintiff” in retaliation for his political support. 674 F. Supp. 2d at 990. The

complaint in Gardunio also explicitly alleged that the plaintiff was arrested by the defendant

officers at the direction of another defendant. Id. at 983. In contrast, Plaintiff does not allege that

either Defendant Epperson or Zubik participated in the allegedly retaliatory act (the search).

Plaintiff’s allegations are far more tenuous than those alleging actual participation by named

defendants in cases where retaliation claims have gone forward. See also Van Dyke v. Barnes, No.

13-cv-5971, 2015 WL 148977, *7 (N.D. Ill. Jan. 12, 2015) (finding that personal involvement in

retaliation context was sufficiently alleged where the defendant accompanied police to remove

minor child from home).

       Plaintiff’s dependence upon a “chronology of events” argument to establish Defendants’

Epperson and Zubik’s involvement is likewise unconvincing. Noticeably absent from Plaintiff’s

response is a case where a suspicious chronology alone was sufficient to state a retaliation claim

against individuals who were not alleged to have performed any purportedly retaliatory action. See

Zimmerman v. Tribble, 226 F.3d 568, 573 (7th Cir. 2000) (plaintiff stated retaliation claim against

defendant who allegedly denied him access to law library after he had filed grievances against




                                                  2
    Case: 1:18-cv-03385 Document #: 59 Filed: 06/19/20 Page 3 of 4 PageID #:300




her). Though Defendant Epperson allegedly told Plaintiff he “would be feeling the consequences

for filing that lawsuit,” Plaintiff’s complaint is devoid of any assertion that Defendant Zubik so

much as acknowledged the filing of the lawsuit. (Dkt. 40, ¶ 58–59.) And, even assuming for

purposes of this motion to dismiss that Defendant Epperson told Plaintiff he would be feeling the

consequences for filing his lawsuit, that statement does not reasonably connect Defendant

Epperson to a search allegedly performed by other individuals approximately a month later based

on information received from a third party. See Kidwell v. Eisenhauer, 679 F.3d 957, 966 (7th

Cir. 2012) (holding that, for a “suspicious-timing argument alone to give rise to an inference of

causation, the plaintiff must demonstrate that an adverse employment action follows close on the

heels of protected expression,” typically “no more than a few days.” ).

       Despite Plaintiff’s contention otherwise, the Second Amended Complaint contains no

“supporting facts” that Defendants Epperson or Zubik participated in coordinating an allegedly

retaliatory search: Plaintiff informing Defendants Epperson and Zubik of alleged issues and an

isolated statement by Defendant Epperson approximately a month before the offending search do

nothing to add plausibility to a claim of “coordination.” Indeed, despite the pleading’s resemblance

to one of conspiracy, Plaintiff’s Second Amended Complaint contains “not a whiff of a

conspiratorial agreement or any improper complicity” other than a singular, conclusory allegation.

See Redd, 663 F.3d at 292. And, any inference that Defendants Epperson and Zubik coordinated

the search at issue is further undermined by Plaintiff’s allegation that “Ortiz informed EMHC

employees that he had filed the Original Complaint, including but not limited to Defendants

Epperson and Zubik.” (Dkt. 40, at ¶ 58.) The complaint provides no support for Plaintiff’s

coordination allegation other than Plaintiff’s subjective belief. (Dkt. 58, at 4.) (“Plaintiff

experienced humiliation and physical pain as a result of the search, which Plaintiff believes was




                                                 3
    Case: 1:18-cv-03385 Document #: 59 Filed: 06/19/20 Page 4 of 4 PageID #:301




coordinated by Epperson and Zubik, among others.”) (emphasis added.) Thus, the complaint falls

short of a plausible allegation of personal involvement in regards to Plaintiff’s retaliation claim.

       Finally, Plaintiff’s argument is further undercut by his allegation that, upon information

and belief, a nurse reported Plaintiff to EMHC security personnel for hiding a candy bar. While

Plaintiff now tries to paint this allegation as a “red herring,” this pleading provides an alternative

explanation for the allegedly retaliatory action—further casting Plaintiff’s exhortations of

“reasonable inferences” into doubt. Cf. Gomez v. Randle, 680 F.3d 859, 866–67 (7th Cir. 2012)

(plaintiff stated claim for retaliation where there was no other explanation for his transfer at

pleading stage); see also Sanders v. Bertrand, 72 Fed. Appx. 442, 444–45 (7th Cir. 2003)

(additional facts provided by plaintiff left his retaliation claim resting “only on personal beliefs

that cannot be substantiated”).

       For these reasons, Plaintiff has failed to sufficiently allege Defendants Epperson and

Zubik’s personal involvement in any retaliatory action; both Defendants should therefore be

dismissed.

                                          CONCLUSION

       For these reasons, Defendants Epperson and Zubik respectfully request that this Court

dismiss the claims against them.

                                                        Respectfully submitted,

 KWAME RAOUL                                     By:    /s/ Erin Walsh
 Attorney General of Illinois                           ERIN WALSH
                                                        Assistant Attorney General
                                                        Office of the Illinois Attorney General
                                                        General Law Bureau
                                                        100 W. Randolph St., 13th Fl.
                                                        Chicago, Illinois 60601
                                                        (312) 814-6122
                                                        ewalsh@atg.state.il.us




                                                  4
